DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendments of 02/17/2021 have been entered in full. Claims 1-5, 10, and 12-21 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 10, and 12-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1-5 and 10 are drawn to cell compositions which are prepared by the methods of claim 12-15. The composition is required to be “suitable for preventing or treating organ or cell graft rejection.”  The recited method begins with isolating whole blood cells or peripheral blood mononuclear cells (PBMCs) from a human graft patient. The blood cells or PBMCs are treated with a therapeutically effective amount of an active substance. The resulting cells population is 
The claims differ from prior art methods in the source of cells for making MICs. For example, Kleist et al., Clin Sci (Lond). 2015 May;128(9):593-607 (of record) discloses the preparation of MICs from rat or human donor blood cells, and their administration to prevent or treat organ graft rejection. Most importantly, the suppression of rejection was donor-specific. 
Mechanistically, the incubation of PBMCs with mitomycin C induces the generation of tolerogenic myeloid cells which directly inactivate alloreactive T lymphocytes and induce the development of CD4+ CD25+ FoxP3+ regulatory T cells (Tregs) capable of suppressing harmful immune responses. In addition, mitomycin C induces apoptosis in its target cells. Mitomycin C -treated apoptotic donor cells are taken up by recipient antigen-presenting cells (e.g., immature dendritic cells) preventing their maturation towards immunostimulatory cells. In turn, these immature myeloid cells exhibit an immunosuppressive phenotype inhibiting immune activation and promoting Treg formation (see Fig.1, Morath et al., Pediatr Nephrol. 2018 Feb;33(2):199-213). The instant specification newly discloses that donor-derived MICs induce the formation of Breg cells. This does not change the donor specificity of the method that was originally described in Kleist et al.
Thus, for the MICs to have their claimed functionality and for the claimed methods to work, the MICs must present specific donor antigens to recipient T cells, or deliver donor antigens via apoptotic bodies to recipient dendritic cells. The presently claimed methods do not provide for MICs that can present specific donor antigens, as they are obtained from the 
Furthermore, it is noted that although the claims and specification contemplate broad categories of active substances which may be used to treat isolated blood cells to produce MICs, the only substance exemplified in the working examples, or supported by prior art or post-filing disclosures, is mitomycin C. Therefore, if any enabled scope for amended claims is to be established, it will be limited to mitomycin C. 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner
Art Unit 1647